Citation Nr: 1242170	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  10-22 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected left knee disability status post total knee replacement (TKR).

2.  Entitlement to an initial compensable rating for service-connected thoracolumbar spine disability including spondylosis with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to August 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

A review of the Virtual VA electronic storage system does not reveal any additional records not already associated with the paper claims folders.

The claim of entitlement to an initial compensable rating for service-connected thoracolumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left knee disability existing prior to any aggravation by service-connected right knee disability in 2003 was 10 percent disabling under DC 5003 due to arthritis with painful motion.

2.  The Veteran underwent a left knee TKR on February 11, 2004 which resulted in chronic residuals of severe painful motion and weakness.

3.  The Veteran is entitled to a noncompensable rating for service-connected left knee disability prior to February 11, 2004, a 90 percent rating effective February 11, 2004 for the one year period following implantation of prosthesis, and a 50 percent rating thereafter.





CONCLUSION OF LAW

The criteria for entitlement to an initial compensable rating for left knee arthritis have not been met for the time period from November 17, 2003 to February 10, 2004, but the criteria have been met for an initial 90 percent rating for residuals of service-connected left knee disability status post TKR for a one year period beginning on February 11, 2004 and a 50 percent rating thereafter.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 3.322(a), 3.310, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5055, 5256-5263 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks a compensable rating for service-connected left knee disability status post TKR.  Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Included within 38 C.F.R. § 4.71a are multiple DCs that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).

The Veteran underwent left knee TKR in January 2004.  The left knee disability has been service-connected effective November 17, 2003.  The criteria of DC 5055 evaluate impairment arising from the prosthetic replacement of a knee joint.  For one year following the implantation of a knee prosthesis, a 100 percent disability rating is assigned.  Thereafter, the minimum disability rating which may be assigned, post-knee replacement is 30 percent.  A 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, adjudicators are instructed to rate by analogy to DCs 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula). 

Under DC 5256, a 30 percent rating is warranted for ankylosis in favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a, DC 5256.

According to DC 5257, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.

The criteria of DC 5258 provide for a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, DC 5258.

The Veteran has a history of left partial meniscectomy prior to active service.  The criteria of DC 5259 provide a 10 percent rating for symptomatic removal of semi-lunar cartilage.  38 C.F.R. § 4.71a, DC 5259. 

The DCs that focus on limitation of motion of the knee are DCs 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

The criteria of DC 5262 evaluate disability arising from impairment of the tibia and fibula.  A 30 percent rating is warranted for malunion with marked knee or ankle disability.  A 40 percent rating is warranted for nonunion with loose motion requiring a brace.  38 C.F.R. § 4.71a, DC 5262.

Finally, acquired, traumatic genu recurvatum with weakness and instability in weightbearing objective demonstrated warrants a maximum 10 percent rating.  38 C.F.R. § 4.71a, DC 5263.

VA regulations also instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

However, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply to the provisions of DC 5257 as those criteria are not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The VA Office of General Counsel has also stated that removal of semilunar cartilage may result in complications producing loss of motion.  As such, limitation of motion is a relevant consideration under DC 5259.  VAOPGCPREC 9-98 (Aug. 14, 1998).

In general, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Court has also held that "within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise."  Cullen v. Shinseki, 24 Vet. App. 74 (2010). 

VA's Office of General Counsel has stated that compensating a claimant for separate functional impairment under DCs 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel  further explained that if a veteran has a disability rating under DC 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59 .  See also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that separate ratings under DC 5260 for limitation of flexion of the leg and DC 5261 for limitation of extension of the leg may be assigned for disability of the same joint).

Under DC 5003, degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

The Veteran entered active service with a history of left knee surgery.  The provisions of 38 C.F.R. § 3.322(a), which determine the ratings of disabilities aggravated by service, state as follows:

Aggravation of preservice disability.  In cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service, whether the particular condition was noted at the time of entrance into active service, or whether it is determined upon the evidence of record to have existed at that time.  It is necessary to deduct from the present evaluation the degree, if ascertainable, of the disability existing at the time of entrance into active service, in terms of the rating schedule except that if the disability is total (100 percent) no deduction will be made.  If the degree of disability at the time of entrance into service is not ascertainable in terms of the schedule, no deduction will be made.

As addressed below, the Veteran was awarded service connection for left knee disability on an aggravation basis secondary to service-connected right knee disability.  The claim was filed in November 2003.  The applicable provisions of 38 C.F.R. § 3.310, which govern the award of disabilities aggravated by service-connected disability, state as follows:

(a)  General.  Except as provided in § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.

(b) Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports the presence or absence of the alleged symptomatology.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  VA has defined competent lay evidence as any evidence not requiring that the proponent have specialized education, training or experience.  38 C.F.R § 3.159(a)(1).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson.  Id.  Competent medical evidence is defined as evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  38 C.F.R. § 3.159(a)(2).

Historically, the Veteran entered active service in October 1968 with a prior history of left knee surgery for "torn ligaments."  An orthopedic evaluation found that the Veteran's pre-existing left knee disability was "[a]symptomatic" and not considered disabling (NCD).  His service treatment records (STRs) are significant only for a reference to difficulty keeping his left knee locked when performing straight leg raises.  

Postservice, an October 1970 VA Compensation and Pension (C&P) examination revealed a left knee that was stable with normal range of motion (ROM).  The Veteran had a right knee disability manifested by a 15 degree loss of flexion.  He weighed 255 pounds.

A December 1970 RO rating decision granted service connection for internal derangement of the right knee, and assigned an initial 10 percent rating.

In pertinent part, the Veteran's medical records and examination reports reflect that he manifested degenerative arthritis of the right patella and tibial plateau as early as 1978.  As of 1991, the Veteran weighed 346 pounds and had developed genu varus of the knees.  A May 1993 private examination report described the Veteran as having a Grade III arthritic right knee requiring a TKA in the future.  There was a 22 degree flexion contracture on the right, and a 17 degree flexion contracture on the left.  An August 1993 VA C&P examination diagnosed severe degenerative arthritis of the left knee.  Subsequent private and VA C&P examination reports revealed left knee motion from 10 to 95 degrees (August 1995), 15 to 100 degrees (September 1999), 0 to 106 degrees (November 2001), and 10 to 90 degrees (November 2001).  In August 1995, a private examiner diagnosed bilateral traumatic arthritis of the knees with varus deformity, and noted a probable future need for bilateral TKRs.

On VA C&P examination in December 2002, the Veteran described severe left knee pain with a history of knee drainages and intraarticular shots with steroids.  He described current symptoms of pain, weakness, stiffness, instability, give-way, locking, easy fatigability and lack of endurance.  He reported daily 10/10 pain with weight bearing that included popping and hurting with any walking.  He was unable to stand for more than 5 minutes before having to sit down due to pain, popping and locking.  He used a small cart at work to assist with ambulation.  On examination, the left knee demonstrated flexion from 0 to 98 degrees with pain at 90 degrees.  He had hyperextension to 18 degrees.  The medial and collateral ligaments, as well as anterior and posterior cruciate ligaments, were stable.  McMurray's test for medial and lateral meniscus abnormality was negative.  The Veteran walked with a significant limp with use of a cane, but there were no indications of abnormal weight bearing.  The examiner diagnosed advanced degenerative joint disease (DJD) of the left knee with varus deformity.

In July 2003, the Veteran underwent right TKA.

On November 17, 2003, the Veteran filed an application to reopen a prior final decision which had denied service connection for left knee disability.  VA clinical records in August 2003 reveal that the Veteran's ambulation was assisted with a walker.  He weighed 388 pounds.  In September 2003, he was generally noted to have limited motion of the joints.

A March 25, 2004 private physician statement indicated that the Veteran underwent a left TKA.  A February 2, 2004 VA clinical record reflects that this surgery was performed on February 11, 2004.

A Board decision in November 2006 granted service connection for left knee disability (total knee replacement) by finding that the Veteran's service-connected right knee disability likely made worse the Veteran's total left knee TKR.  Important for this decision, the Board awarded service connection based upon an October 2003 private opinion which opined that the Veteran's right knee disability resulted in an altered gait which hastened his left knee disability.  This aggravation of disability occurred prior to the left TKR.  

A February 2007 VA C&P examiner opined that the Veteran had a baseline of left knee pain, edema and decreased range of motion prior to his TKR, and that the increased manifestations of left TKR proximally due to the right knee arthritis and TKR were zero.

An RO rating decision in March 2007 implemented the Board's November 2006 decision awarding service connection for left TKR.  The RO assigned a noncompensable rating effective November 17, 2003.  In so doing, the RO determined that the Veteran's TKR residuals were 60 percent disabling under DC 5055 prior to aggravation by right knee disability, and 60 percent disabling thereafter.  Thus, pursuant to 38 C.F.R. § 3.310, the RO found that the service-connected right knee disability did not result in any baseline aggravation of left TRK residuals. 

At the outset, the Board notes that its November 2006 decision awarded service connection for the Veteran's left knee disability on an aggravation basis based upon an October 2003 private opinion, which is prior to the left TKR which occurred in February 2004.  Notably, a VA examiner in November 2002 also found that the Veteran's service-connected right knee disability was aggravating the left knee disability, but could not determine the extent of aggravation.  Thus, the November 2007 VA examiner's opinion, and the RO's legal conclusion, does not accurately reflect the factual "aggravation" scenario in this case.

The evidence extending back to August 1993 diagnosed severe degenerative arthritis of the left knee.  The range of motion findings varied from 10 to 95 degrees (August 1995), 15 to 100 degrees (September 1999), 0 to 106 degrees (November 2001), 10 to 90 degrees (November 2001) and -18 to 98 degrees (December 2002).  This demonstrated a left knee disability manifested by either arthritis with demonstrably painful motion, or limitation of extension ranging from 0 to 15 degrees.  The limitation of extension findings were not constant.  The finding of "-18" degrees in December 2002 represents hyperextension, which is not specifically addressed in VA's rating criteria.  While the Veteran had a history of left knee surgery prior to service entry, this disability was non-disabling at service entrance and no deduction under 38 C.F.R. § 3.322(a) is warranted.

Overall, the Board finds that the Veteran's left knee disability existing prior to any aggravation established in 2003 was 10 percent disabling under DC 5003 due to arthritis with painful motion.

The Veteran underwent a left TKR on February 11, 2004.  In its rating decision dated March 2007, the RO determined that the Veteran's residuals of left TKR resulted in severe painful motion and weakness.  This finding is consistent with the findings of the August 2009 VA examiner who found that the Veteran's left knee was manifested by pain, weakness, fatigability and lack of endurance on use.  Thus, a 60 percent rating under DC 5055 appears appropriate although a VA examiner in 2007 found less disabling findings.

Based upon the above, the Board specifically finds that the Veteran's left knee disability existing prior to any aggravation by service-connected right knee disability in 2003 was 10 percent disabling under DC 5003 due to arthritis with painful motion.  His left knee TKR on February 11, 2004 resulted in chronic residuals of severe painful motion and weakness.

Pursuant to 38 C.F.R. § 3.310, the Veteran had a baseline 10 percent disability of the left knee before the onset of aggravation is established effective November 17, 2003.  The lay and medical evidence of record does not establish any compensable aggravation of the pre-existing baseline left knee disability for the time period from November 17, 2003 to February 10, 2004.  Deducting the pre-existing 10 percent baseline left knee disability as required by 38 C.F.R. § 3.310, the Veteran is entitled to a noncompensable rating for service-connected left knee disability prior to February 11, 2004.

However, the record does establish that the Veteran underwent a left TKR on February 11, 2004.  This entitles the Veteran to a 100 percent rating under DC 5055 for the one year period following prosthetic implant.  Deducting the pre-existing 10 percent baseline left knee disability as required by 38 C.F.R. § 3.310, the Veteran is entitled to a 90 percent rating for left TKR for the one year period beginning on February 11, 2004.

For the one year period after February 11, 2004, the Veteran's TKR residuals involve severe painful motion and weakness which warrants a 60 percent rating under DC 5055.  Deducting the pre-existing 10 percent baseline left knee disability as required by 38 C.F.R. § 3.310, the Veteran is entitled to a 50 percent rating following the expiration of the one year period beginning on February 11, 2004.  This is the maximum available schedular rating for residuals of left TKR.

In so holding, the Board has specifically found the Veteran's report of left knee pain, weakness, fatigability, and lack of endurance to be credible.  The Board has resolved reasonable doubt in favor of the Veteran by minimizing the severity of left knee disability that existed prior to aggravation by service-connected right knee disability (thus resulting in a lower deduction for pre-existing disability under 38 C.F.R. § 3.310) and using the most favorable medical findings to maximize his schedular award under DC 5055 after his left TKR.  The Board finds no further doubt of material fact to be resolved in his favor.  38 U.S.C.A. § 5107(b).

The provisions of 38 C.F.R. § 3.321(b) state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected left knee disability has had on his activities of work and daily living.  Prior to his left TKA in February 2004, the Veteran described left knee symptoms of pain, weakness, stiffness, instability, give-way, locking, easy fatigability and lack of endurance.  This level of disability pre-existed the onset of aggravation by service-connected right knee disability.

Since the February 2004 TKR, the Veteran has described severe residuals of pain, weakness, fatigability, and lack of coordination.  He requires the use of an assistive device for ambulating.  This level of disability is reflected in the maximum schedular rating assigned for TKR residuals under DC 5055.  There are no aspects of left knee symptomatology not contemplated under the assigned schedular rating.  As all aspects of this disability are adequately encompassed in the assigned schedular rating, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008). 

The Board has also carefully reviewed the record to determine whether the Veteran had reasonably raised an issue of entitlement to a total disability rating based upon individual unemployability (TDIU) during the appeal period.  See generally Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (holding that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation). 

The appeal period extends to November 17, 2003.  An October 2003 private medical opinion stated that the Veteran's right knee, left knee and low back disabilities were almost to the point of rendering him unemployable.  However, the Veteran was fully employed at the post office at that time.  He retired from the post office in January 2004, which is prior to his left TKR.  In November 2007, the Veteran raised a claim of TDIU which he specifically attributed to his service-connected right knee disability alone.  The RO has awarded TDIU effective to the date of this claim.

The Board has carefully reviewed the lay and medical evidence of record during the entire appeal period, and finds no statement from the Veteran, his spouse or medical provider which specifically attributes the Veteran's unemployability which began in January 2004, in whole or part, to his service-connected left knee disability.  As such, the Board has no evidence before it which can be interpreted as reasonably raising a claim of entitlement to TDIU due to service-connected left knee disability.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the Veteran has challenged the initial rating assigned following a grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify with respect to this claim has been satisfied.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 .

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's STRs, relevant VA clinical records, and those private medical records which the Veteran has both identified and authorized VA to obtain on his behalf.  Despite being placed on notice of his duty with respect to private medical records, the Veteran has not submitted potentially relevant private medical records pertaining to his left knee TKR or authorized VA to obtain them on his behalf.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that a claimant cannot wait passively for VA assistance in circumstances where claimant may or should have information in obtaining the putative evidence).  Thus, due to the lack of cooperation on the part of the Veteran, potentially relevant private medical records have not been associated with the claims folder.

The Board is unaware of any relevant medical and/or legal documents in the possession of the Social Security Administration.

The Veteran has also been afforded VA examination to evaluate the nature and severity of his left knee disability.  As held above, the Veteran has been awarded the maximum schedular rating for his status post TKR.  The Board acknowledges the Veteran's allegation in May 2010 that his left knee disability has worsened in severity.  He was afforded additional VA examination in June 2010 to investigate his complaints.  As the maximum schedular rating has been assigned under DC 5055, the Board finds that further examination is not warranted.  Notably, the provisions of 38 C.F.R. §§ 4.40 and 4.45 have no further application.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (consideration of 4.40 and 4.45 is unnecessary where an appellant is in receipt of the maximum rating for limitation of motion).

In sum, the Board finds no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).


ORDER

An initial 90 percent rating for residuals of service-connected left knee disability status post TKR for a one year period beginning on February 11, 2004, and a 50 percent rating thereafter, is granted.


REMAND

The Veteran seeks a compensable rating for service-connected degenerative disc disease of the thoracolumbar spine.  VA examination in February 2007 was significant for a flattened lumbosacral spine area, but the examiner did not provide opinion as to the etiology of the abnormal spinal contour.

On VA examination in June 2010, a VA examiner found forward flexion limited to 40 degrees with a combined range of motion of 125 degrees.  However, the Veteran was unable to stand and his body habitus of morbid obesity made range of motion testing "extremely difficult" and "inaccurate."  It was noted that prior x-ray examination demonstrated straightening of lumbar lordosis "sometimes associated with muscle spasm."

The RO has determined that the Veteran is not entitled to a compensable rating for service-connected thoracolumbar spine disability.  Unfortunately, the Board finds that the VA examinations of record are inadequate for rating purposes.  First, the Board notes that the medical examinations do not adequately discuss whether the Veteran demonstrates spinal contour abnormality due to muscle spasm, guarding or localized tenderness, which would warrant a 20 percent rating under the General Rating for Diseases and Injuries of the Spine.  Second, while recognizing the Veteran's inability to stand and that his body habitus may interfere with range of motion testing, VA's General Rating for Diseases and Injuries of the Spine, Note 3, requires an explanation as to whether the range of motion testing should be considered "normal" for the individual involved.  The June 2010 VA examiner's explanation does not conform to this requirement.  Thus, additional examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder clinical records of the Veteran's VA treatment for thoracolumbar spine disability since April 11, 2005.

2.  Upon completion of the above, schedule the Veteran for appropriate VA examination in order to determine the current severity of his service-connected thoracolumbar spine disability.  The claims folder contents must be made available for examiner review.

In addition to addressing the range of motion of the lumbar spine, the examiner is requested to specifically address the extent, if any, of functional loss of use of the lumbar spine due to pain, incoordination, weakness, pain on flare-ups and fatigability with use.  If feasible such findings should be portrayed in terms of degrees of additional loss of motion.

If the Veteran is unable to perform range of motion testing due to physical limitations, or due to his body habitus, the examiner should explain the reasons for the inability to perform range of motion testing.  If range of motion testing is not deemed accurate due body habitus or other factors not related to disease or injury of the spine, the examiner should explain the range of motion findings which would be considered normal for the Veteran.

Additionally, the examiner should determine whether the Veteran demonstrates muscle spasm or guarding severe enough to cause abnormal spinal contour taking into consideration the finding of a flattened lumbosacral spine area on VA examination in February 2007, and a June 2010 VA examination notation that straightening of lumbar lordosis was "sometimes associated with muscle spasm."

3.  Thereafter, readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


